 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650 Resort Nursing Home and Kingsbridge Heights Re-habilitation Care Center and New York™s Health & Human Services Union, 1199, SEIU, AFLŒCIO.  Case 29ŒCAŒ24886 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On May 15, 2003, Administrative Law Judge Ray-mond P. Green issued the attached decision.  The Re-spondents filed exceptions and a supporting brief, the General Counsel and Charging Party filed answering briefs, and the Charging Party filed exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.1AMENDED REMEDY Substitute the following for the third paragraph in the remedy section of the judge™s decision. To the extent that the Respondents have failed to com-ply with the terms of the above-described contract, they shall be ordered to make whole their employees for any loss of earnings and other benefits they may have suf-fered as a result of that failure.  Also, to the extent that the Respondents have failed to make payments to any benefit funds in the amounts required by the above-described contract, they shall be ordered to make such funds whole in accordance with the terms of that con-tract, including paying any additional amounts applicable to such delinquent payments in accordance with Merry-weather Optical Co., 240 NLRB 1213, 1216 (1979).  In addition, the Respondent shall reimburse unit employees for any expenses ensuing from its failure, if any, to make such required payments or contributions, as set forth in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981).  All payments to unit employees shall be computed in the manner set                                                                                                                      1 We shall amend the judge™s remedy, modify the recommended Or-der, and substitute a new notice to conform to the Board™s standard remedial language. Chairman Battista agrees with the judge™s finding that under Chel LaCort, 315 NLRB 1036 (1994), the Respondents™ untimely with-drawal from the multiemployer bargaining unit was not justified by ﬁunusual circumstances.ﬂ  The Chairman did not participate in Chel LaCort.  Regardless of his views concerning that decision, he notes that there are not three votes to overrule it.  Under these circumstances, the Chairman finds it unnecessary to express an opinion on whether Chel LaCort was correctly decided. forth in Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).2ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondents, Resort Nursing Home, Far Rockaway, New York, and Kings-bridge Heights Rehabilitation Care Center, Bronx, New York, their officers, agents, successors, and assigns, shall take the action set forth in the Order as modified below. 1.  Substitute the following for paragraph 2(f). ﬁ(f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondents have taken to comply.ﬂ 2.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX  NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT refuse to bargain collectively with New York™s Health & Human Services Union, 1199, SEIU, AFLŒCIO by refusing to execute the collective-bargaining agreement that was agreed to between the Union and Greater New York Health Care Facilities As-sociation on February 1, 2002. WE WILL NOT refuse to abide by the terms and con-ditions of the agreement.  2 To the extent that an employee has made personal contributions to a fund that are accepted by the fund in lieu of the employer™s delin-quent contributions during the period of the delinquency, the Respon-dent will reimburse the employee, but the amount of such reimburse-ment will constitute a setoff to the amount that the Respondent other-wise owes the fund. 340 NLRB No. 77  RESORT NURSING HOME 651WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on the Union™s request, execute the agree-
ment. 
WE WILL make our employees whole, with interest, 
for any losses suffered by reason of our failure to abide 
by the terms of the agreement. 
WE WILL make whole the Union™s benefit funds for 
any losses suffered by reason of our failure to abide by 

the terms of the agreement. 
RESORT NURSING HOME AND KINGSBRIDGE 
HEIGHTS REHABILITATION CARE CENTER 
 Richard A. Bock, Esq., 
for the General Counsel.
 Joel Cohen, Esq., 
for the Respondent.
 Daniel J. Ratner, Esq. 
and 
Carl J. Levine, Esq
., for the Union.
 DECISION STATEMENT OF THE CASE 
RAYMOND P. GREEN, Administrative Law Judge.  I heard 
this case on February 13 and March 10 and 12, 2003, in Brook-
lyn, New York. The charge was filed on April 24, 2002, and the 
complaint was issued on July 16, 2002.  In substance, the com-

plaint alleges that (a) the Resp
ondents have been members of 
the Greater New York Healthcare Facilities Association Inc., 

and that (b) on or about February 11, 2002, the Respondent 
refused to be bound or adhere to a collective-bargaining agree-
ment that had been negotiated 
between the Association and the 
Union on February 1, 2002. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I 
make the following
1FINDINGS AND CONCLUSIONS 
I. JURISDICTION It is admitted that the Employers are engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. It 
also is admitted that the Unio
n is a labor organization within 
the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICE 
Greater New York Healthcare Facilities Association Inc. has 
had a series of collective-bargaining agreements with Local 

144. That Union was merged 
into 1199 and the contracts, 
which were in effect from Octo
ber 1, 1997, to September 23, 
2002, were between the Association and 144 Division of 1199. 
During that period, although negotiated together, there were 
three contract documents with
 many overlapping provisions, 
covering registered nur
ses, licensed practic
al nurses, and para-
professionals.2                                                          
                                                                                             
1 The General Counsel™s unopposed motion to correct the transcript 
is granted. 2 The Association provides a range of services to its members, only 
one of which is collective bargaini
ng.  Among the other services are: 
mock survey preparations, represen
tation on matters before the De-
The Respondents, Resort Nursing Home and Kingsbridge 
Heights, although separate corporations, have common owner-
ship and control and have had a history of collective bargaining 
with the Union on behalf of the three categories of employees 
described above. There is no disp
ute that the Respondents were 
members of the Association at the time that the 1997Œ2002 contract was in effect.
3Resort is located in Far Rockaway, New York, and Kings-
bridge is located in the Bronx, New York. 
The evidence shows that during 2000 the Respondents no 
longer wanted to have the Association represent them for pur-
poses of handling grievances, ar
bitrations and other matters. 
Accordingly, in the summer of 2000, the Respondents retained 
Joel Cohen as their attorney. It appears that the first matter that 
he was directly involved with wa
s a card count situation where 
the Union asked that it be given bargaining rights for a group of 
unrepresented employees at Kings
bridge who apparently signed 
union authorization cards. That card count occurred on August 
16, 2000. 
On August 30, 2000, the Association, by its director, Bar-
tholomew J. Lawson, filed a grievance against the Union on 
behalf of Kingsbridge alleging certain disruptive and abusive 
behavior by union officials. 
On September 1, 2000, Kings-
bridge, by its counsel, Cohen, filed an unfair labor practice 
charge against the Union. 
By letter faxed September 7, 2000, and copied to Lawson, 
Union Counsel Irwin Bluestein, 
and Owner Helen Seiger, Cohen 
advised Martin F. Scheinman, the permanent arbitrator, that:  
 We represent Kingsbridge . . . in all labor matters.  All com-
munication regarding Kingsbridge should be through me. The 
August 30, 2000 letter from Lawson of the . . . Association . . . 
was sent without my knowledge and without Kingsbridge™s 
authorization.  For your information, the matters encompassed 
by Mr. Lawson™s August 30, 2000 letter and Mr. Bluestein™s 
September 6, 2000 letter are before the NLRB pursuant to an 
unfair labor practice charge file
d by Kingsbridge against 1199 
on August 31, 2000. 
 In response, Robin C. Rosen, 
an attorney representing the 
Association, faxed a letter to
 Scheinman objecting to Cohen™s letter and stating that the Association was authorized to repre-
sent Kingsbridge with respect 
to the August 30 grievance. 
On September 8, 2000, Cohen se
nt off another letter to 
Scheinman, objecting to Rosen™s 
September 7 letter.  And with-
out going into the details, I note that Cohen stated: 
 Obviously, Kingsbridge will have
 to consider its options in 
regard to Ms. Rosen and the Association. 
  partment of Health, educational 
seminars, OSHA education and com-
pliance reviews, general legal se
rvices, implementation for Medicare 
and Medicaid services, and market re
search.  In connection with labor 
relations, the Association provides le
gal counsel to handle grievances 
and arbitrations. 
3 Schedule A of the 1997Œ2002 contract between the Union and the 
Association lists the employers who had agreed to be bound by multi-
employer bargaining and presumably were also members of the Asso-
ciation. There were 28 such employe
rs on this list, including the Re-
spondents. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652 On September 8, 2000, Union Attorney Bluestein wrote to 
the arbitrator advising that the 
grievance should be arbitrated 
and that the unfair labor practice involving the same allegations 
should be deferred. He stated th
at as far as the Union was con-cerned he was ready to proceed to an expedited hearing. 
With respect to the various grie
vances and arbitrations that 
were generated in 2000 and 2001 between the Respondents and 
the Union, they were all handled by Cohen without the partici-
pation of the Association™s counsel. In this regard, Bluestein 
testified that this is not so unusual in that from time to time 
various employers, who neverthe
less are members of the Asso-
ciation, have chosen to retain their own attorneys to represent 

them in grievance/arbitration matters. That being the case, 
Bluestein asserts that this is 
not inconsistent with those em-
ployers continuing to be member
s of the Association or agree-
ing to be bound by multiemployer bargaining. 
According to company witnesses, Helen Sieger, Solomon 
Rutenberg, and Joel Cohen, they
 had conversations with vari-
ous persons connected with the 
Union stating that the Respon-
dents no longer were going to be
 represented by the Associa-
tion. However, the Union™s witne
sses disputed the contents of 
these 
oral communications. Moreover, there is no dispute about 
the fact that neither of the Respondents sent any type of written 
communications to the Union or to the Association prior to the 
commencement of negotiations that they were withdrawing 
their authorizations to have 
the Association bargain on their 
behalf. 
The evidence shows that starting in the spring of 2001, the 
Respondents ceased making member
ship dues payments to the 
Association. On September 7, 2001, the Association, by Denise Baum, its 
fiscal coordinator, sent a lett
er to Helen Sieger demanding all 
current dues and arrears. This letter stated, ﬁIf we do not re-

ceive payment from you by the 21st of September all services 
will be suspended.ﬂ 
On December 13, 2001, the Association sent letters to 
Kingsbridge and Resort indicating 
that Resort was 6 months in 
arrears and that Kingsbridge was 
7 months in arrears. The let-
ters go on to state that Baum ha
d instructed the Association™s 
staff to suspend all services to the two companies. 
On January 13 and 15, 2002, the 
Association sent letters to Kingsbridge and Resort requesting payment of back dues. 
Meanwhile, at some point, pr
obably after September 11, 
2001, the Union, and presumably various people associated 
with this and other multiemployer associations, decided that it 
would be a good idea to commence early bargaining. (A major 
contract with the League of 
Voluntary Hospitals was set to 
expire in October 2001 so this did not require an early start of 

negotiations for that group.)  As
 explained by Bluestein, the 
reason was that with the twin towers attack State money might 
be diverted to other purposes and inasmuch as much or most of 
the money derived especially
 by nursing homes comes from 
State funding, via Medicaid, it would be a good idea to finalize 
collective-bargaining agreements (together with discussions 
with State officials), so that the Union and the employers would 
be able to go to the State legislature to lobby, ahead of other 
supplicants, for allocations from the upcoming State budget. 
The evidence shows that the Union set up a meeting for a 
negotiating committee to be held on January 7, 2002. In this 
regard, Union Organizer Edna Br
adshaw sent a letter dated 
January 3, 2002, to Owner Helen Seiger asking Resort to allow 
employee Catherine Houston, identified as a member of the 
negotiating committee, to be released with pay, to attend a un-
ion meeting on January 7. On January 9, 2002, the Association, 
by Bart Lawson, sent a letter 
to Jay Sackman, the Union™s ex-
ecutive vice president, stating inter alia;  
 This will confirm the intent of the Association . . . to enter into 
an extension of the current collective bargaining agreements 
. . . between GNY and . . . 1199 . . . for the period up through 
April 30, 2003 on the following economic terms. 
 It is noted that this memorandum memorializes agreements 
on substantial terms and conditions for a new contract to re-place the existing contract, incl
uding the specific wage rates 
that ultimately were contained in the final memorandum of 
understanding that was executed 
on February 1, 2002. Thus, 
although not a complete agreement and although some of the 

terms set forth in this Janua
ry 9 memorandum were later 
changed, the fact is that this January 9 document indicates that 
what some might call ﬁdiscussi
onsﬂ and others might call ﬁne-
gotiationsﬂ began at some time 
before 
January 9. 
Union Organizer Edna Bradshaw testified that on the eve-ning of Monday, January 21, 200
2 (slightly more than 24 hours 
before the official start of negotiations), she posted a notice on 
the union bulletin board in the di
ning room at Resort that read: 
 1199 SEIU 
Attention all members 
Greater New York 
Contract negotiations will start at 9:00 AM 
At the Sheraton Hotel 
January 23, 2002. 
 Sometime on or about January
 22, 2002, Union Organizer 
Arnette Cunningham spoke with
 Solomon Rutenberg at Kings-bridge and asked that a couple of
 employees be 
released, with pay, to attend the negotiation se
ssion that was to be held on 
January 23, 2002. 
On January 23, 2002, the Union and the Association met. 
The evidence indicates that apart from Lawson no other repre-
sentatives from the various empl
oyers attended or participated 
in this meeting. 
On January 25, 2002, Union 
Organizers Annette Cunning-ham and Edna Bradshaw faxed le
tters, respectively to Ken 
Gordon, administrator of Kingsbr
idge and Helen Seiger, admin-
istrator of Resort, requesting th
at certain employees, described 
as being on the negotiation team, 
be given leave with pay to 
attend a meeting on February 1, 
2002. The letter to Kingsbridge 
states that the ﬁUnion is scheduled to meet for the Greater New 
York Nursing Home negotiations.ﬂ 
On January 30, 2002, Sackman faxed a letter to Helen Sieger 
at Kingsbridge and stated:  
 We have scheduled collective bargaining negotiations 
for Friday, February 1, 2002, at 9:00 a.m. at the Sheraton 
New York Hotel . . . with the Greater New York Health 
Care Facilities Association. We anticipate negotiating with 
 RESORT NURSING HOME 653representatives of other pr
oprietary nursing home employ-
ers shortly.  
In view of recent, fast moving developments on the 
legislative and collective bargaining fronts in healthcare in 
New York, it is in the interest of the Union and the indus-
try to conclude collective-bargaining negotiations with all 
employers as quickly as possible. In order to facilitate this 
process, we request that the two Union™s negotiating 
committee members from your facility be released to par-
ticipate in the negotiations scheduled for tomorrow. 
 On January 31, 2002, Solomon 
Rutenberg, assistant adminis-
trator of Kingsbridge faxed a 
letter to Sackman stating:  
 I am in receipt of your faxed letter dated January 30, 
2002 regarding collective barg
aining negotiations sched-
uled for tomorrow, February 1, 2002 at 9:00 AM.  
Please be advised that at this time Greater New York 
has discontinued servicing our 
facility, and as such, will 
not be negotiating on our behalf
. At this time, I am unable 
to discuss this matter with Mrs. Sieger for clarification, 
nor can I clear my schedule for tomorrow.  
In the future, when scheduling any meetings, please 
advise me with ample notice so that I can clear my sched-
ule if needed. In addition, I cannot understand the urgency, 
as the current contract expires September 30, 2002. 
 On February 1, 2002, the Union and the Lawson on behalf of 
the Association entered into 
a memorandum of agreement. Schedule A of the document purport
s to list the members of the 
Association and included Kingsbridge and Resort. 
On February 11, 2002, Jack Meisels, the assistant adminis-
trator of Resort wrote to Jay Sackman as follows:  
 I am certain that you are aware of the fact that the . . . Asso-
ciation has discontinued all services for Resort. I would there-
fore like to remind you that the [Association] will no longer 
be negotiating any collective 
bargaining agreements on our 
behalf. 
 On February 15, 2002, Neil Heyman, acting as president of a 
group called the Southern New York Association Inc., wrote a 
letter to Sackman asserting th
at a group of employers whose 
employees are represented by 
1199 had formed this organiza-
tion for the purpose of negotiating a collective-bargaining 
agreement. Included in the list was Kingsbridge and Resort. 
By letter dated February 20,
 2002, Sackman responded to 
Heyman and stated that the Union would not negotiate with his 
group until it is clear whom it 
represented. Sackman also went 
on to state that the Union would not bargain for any employer 
who is a member of the Greater New York Health Care Facili-
ties Association and which it considers to be bound by the Feb-
ruary 1 memorandum of agreement. 
Also on February 20, 2002, Sackman wrote to Sieger and 
stated inter alia;  
 It is the Union™s position that Resort and Kingsbridge 
 . . . are bound by the Memorandum of Agreement recently 
entered into between the Union and the [Association] and 
that any purported withdrawal from the multi-employer 
bargaining group represented by the Association is un-
timely and ineffective so 
far as the Memorandum of 
Agreement is concerned. 
 On April 12, 2002, Cohen sent a 
letter to Bluestein in which 
he stated:   Kingsbridge . . . and Resort . . . wish to negotiate their own collective-bargaining agr
eement with 1100 as expedi-tiously as possible. Both . . . are committed to agreeing to 
the basic economic terms set forth in the recent agreement 
between 1199 and the . . . Association. 
 On April 17, 2002, Daniel Ratner, an attorney for the Union 
responded to Cohen™s letter and stated inter alia;  
 On January 30, 2002 . . . 1199 . . . and the . . . Associa-
tion . . . entered into a Memorandum of Agreement to ex-
tend the 1997Œ2002 collective bargaining agreement . . . 
through April 30, 2005.  
As Resort and Kingsbridge are bound by the 2002Œ
2005 GNY CBA, we expect, and 
demand, that they com-
ply with all terms and conditions of that agreement, in-

cluding the implementation of 
the May 1st wage increase. 
 It is noted that although the new c
ontract states that it is sub-
ject to ratification by the Union™s members 
and the Associa-

tion™s members, no such ratification procedure was undertaken 
by the Association. In this regard, the evidence was that al-

though this language has appeared in preceding contracts, the 
Association has never conducted a 
ratification process and that 
new contracts have uniformly be
en executed by the Association 
and adopted by its members wit
hout a ratification process in-volving the employers. 
It is also noted that prior to the commencement of negotia-
tions, neither the Union nor the Association gave the notices 

required by Section 8(d) of the Act. These are notices that are 
required to be given 60 and 30 days
 prior to a contract™s expira-tion, by the party seeking to terminate or modify an existing 
contract. But the failure to give such notices is not fatal to mak-
ing of a new contract. If both parties consent, an existing con-
tract may be terminated or modified in the absence of such no-
tices. In this case, the parties would be the Union and the Asso-
ciation and assuming that the 
Respondents had not effectively 
withdrawn their authorizations for the Association to represent 
them, then the Association™s consent to waive the 8(d) notices 
would be enough and would be 
binding on the Respondents. Of 
course, the opposite would also be
 true. That is, if the Respon-dents had effectively withdrawn their authorization for multiem-
ployer bargaining, then their consent would not be given and 
they could insist that the Union live up to the terms of the con-
tract that was not to expire until September 30, 2002. To summarize, the salient facts are as follows  
1. The two Respondents had been members of the Associa-
tion and had agreed to be bound by multiemployer bargaining 
between the Association and the Union.  
2. In 2001, the Respondents be
came dissatisfied with Asso-ciation™s representation and hire
d their own counsel to repre-
sent them with respect to grievances, arbitrations, and other 
legal matters. And although the Respondents ceased making 
dues payments, neither of the 
Respondents nor their counsel 
ever explicitly expressed, in
 writing, until January 31 and Feb-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654 ruary 11, 2002, that they had withdrawn their authorizations to 
have the Association represent 
them for the purpose of negoti-
ating a collective-bargaining agreement.  
3. The Union and the Association™s president, Lawson, 
commenced bargaining before January 9, 2002. Neither the 
Union nor the Association gave any notice of this bargaining to 
the Association™s members or to any companies that had previ-
ously authorized the Association to bargain on their behalf.  
4. The Union and the Association described the official start 
of negotiations as commencing on January 23, 2002. But by 
that time, the bargaining repres
entatives had already negotiated 
the outline and most of the details of what would become the 
new collective-bargaining agreement. This took place at least 
ten months before the exis
ting contract expired.  
5. Despite the assertion that
 the Respondents ﬁknewﬂ about 
the early start of the negotia
tions, the documents and other 
evidence offered do not show that they were aware of this at 
any reasonable time before negotiations started. At best, the 
evidence established that no more 
than 24 hours before the start 
of the ﬁofficialﬂ negotiations (and at least several weeks after 

the actual start of bargaining), one union agent asked a com-
pany administrator to release some employees to attend a bar-
gaining session and that another union agent posted a notice on 
a union bulletin board.  
6. The Respondents gave written notice to the Union that 
they no longer intended to have the Association bargain on 
their behalf on January 30 and Fe
bruary 11, 2002. Such written 
notices were therefore given abou
t 10 months before the expira-
tion of the collective-bargaining agreements to which they had 
been bound. 
III. ANALYSIS It is axiomatic that a multiemployer bargaining unit cannot 
be created ab initio by the Board. That is, it is not possible for a 

union, which is organizing employees of multiple employers 
within a defined locality, to petition the Board to hold an elec-
tion in a unit comprising a specified category of employees of 
any more than one employer. By the same token, an employer 
may not contend before the Board,
 in an initial representation 
case, that the unit sought by a union is inappropriate because a 

larger unit consisting of simila
r categories of employees from 
multiple employers is the smallest appropriate unit.
4Multiemployer bargaining units can come into existence only 
after initial bargaining relationshi
ps have been formed between 
a union and each of many employ
ers. But the existence of a 
multiemployer bargaining unit can exist only by virtue of the 

mutual consent of the union involved and each separate em-ployer that agrees to be bound by group bargaining. Further, 

this exception to the rule that 
bargaining units are to be estab-
lished on an individual employer 
basis, requires the consent of 
each employer and this can be withdrawn by each employer 
and/or the union, at any time except one. 
It should be noted that although multiemployer bargaining 
units generally take the form of
 membership associations, this 
is not a sine qua non for such a unit. It is not critical that there 
                                                          
 4 For a general discussion of multiemployer bargaining see ch. 11, 
sec. D of the Developing Labor Law. 
be a formal organization to which individual employers belong 
or pay dues. Whether an employer 
is or is not a member of an association is not controlling. What is controlling is whether the 
individual employers have each
 manifested unequivocally an 
intention to be bound by group bargaining rather than by indi-
vidual action. 
Kroger Co.,
 148 NLRB 569 (1964). Greenhoot, Inc., 205 NLRB 250 (1973); 
Rock Springs Retail Merchants 
Assn.,
 188 NLRB 261 (1971); and 
Van Eerden Co.,
 154 NLRB 
496 (1965).  Cf. New York Typographical Union No. 6 (Royal 
Composing Room), 242 NLRB 378 (1979); 
Ruan Transport 
Corp., 
234 NLRB 241 (1978). 
In Retail Associates, Inc.
, 120 NLRB 388, 395 (1958), the 
Board made a set of rules regarding multiemployer bargaining 

and the circumstances under whic
h an employer may withdraw 
from group bargaining. The Board stated, inter alia:  
 We would accordingly refuse to permit the withdrawal 
of an employer or a union from a duly established multi-
employer bargaining unit, except upon adequate written 
notice given prior to the date set by the contract for modi-
fication, or to the agreed-upon date to begin the multiem-
ployer negotiations. Where actu
al bargaining negotiations 
based on the existing multiemployer unit have begun, we 
would not permit, accept on mu
tual consent, an abandon-
ment of the unit upon which each side has committed itself 

to the other, absent
 unusual circumstances. 
 The rationale of Retail Clerks
 is that of ﬁfostering and main-
taining stability in bargaining 
relationships,ﬂ by not allowing 
employers who do not like the wa
y negotiations seem to be 
going to opt out of the negotiati
ons and insist on separate nego-
tiations after they have committed themselves to bargaining on 
a multiemployer basis. This rationale applies equally to a union 
and should preclude a union from 
attempting to divide and 
conquer. That is, a union which starts bargaining on a multiem-

ployer basis should, absent consent of the association as a 
whole, be precluded from dealing directly and se
parately with 
the Association™s members and attempting to reach separate 
contracts. Further, the requirement that a withdrawal be accom-
plished only by a written notice was designed to create cer-
tainty and remove subjective cr
iteria which could require the 
need to make future credibility findings. 
In Charles D. Bonanno Line
n Service v. NLRB,
 454 U.S. 
404, 410Œ411 (1982), the Supreme Court noted that the Retail 

Associates rules ﬁpermit any party to withdraw prior to the date 
set for negotiation of a new contract or the date on which nego-
tiations actually begin, provided 
that adequate notice is given. 
Once negotiations for a new contract have commenced, how-

ever, withdrawal is permitted only if there is ‚mutual consent™ 
or ‚unusual circumstances.ﬂ™ The ﬁunusual circumstancesﬂ 
exception has historically been limited to only the most extreme 
situations, such as where the employer is subject to extreme 
financial pressures or where the multiemployer unit has dissi-
pated to the point where the unit is no longer a viable bargain-
ing entity.  Id. at 410Œ411. 
In Hi-Way Billboards
, 206 NLRB 22 (1973), enf. denied 500 
F.2d 181 (5th Cir. 1974), the Board held that an employer may 
withdraw from multiemployer bargaining even after negotia-
tions have begun in the followi
ng circumstances. For example, 
 RESORT NURSING HOME 655the Board has held that an employer may withdraw from group 
negotiations after they have be
gun where (1) the employer is 
subject to extreme economic diffi
culties resulting in an ar-
rangement under the bankruptcy laws. 
U.S. Lingerie Corp., 
170 
NLRB 750 (1968); (2) where the employer is faced with the 
imminent prospect of closing, Spun-Jee Corp.,
 171 NLRB 557 
(1968); and (3) where the employer
 is faced with the prospect of being forced out of business for lack of qualified employees 
and the union refuses to assist the employer by providing em-
ployees. 
Atlas Electrical Service Co.,
 176 NLRB 827 (1969). 
However, an assertion of dire 
economic circumstances will not justify withdrawal from the unit after an agreement is reached. 
Co-Ed Garment Co., 231 NLRB 848 (1977); 
Arco Electrical 
Co. v. NLRB, 618 F.2d 698 (10th Cir. 1980). 
On the other hand, unusual circumstances were not found 
when (1) an employer asserted a good-faith doubt of the un-
ion™s majority status among his own employees. 
Sheridan 
Creations, Inc.,
 148 NLRB 1503 (1964), enfd. 357 F.2d 245 
(2d Cir. 1966); (2) where all the employer™s unit employees 
were discharged. 
John J. Corbett Press, Inc., 163 NLRB 154 
(1967), enfd. 401 F.2d 673 (2d Cir. 1968); (3) where the union 
executed separate individual c
ontracts with individual em-
ployer-members of the association. 
We Painters, Inc.,
 176 
NLRB 964 (1969); (4) where the employer had been suspended 
from the association for its failure to pay dues. 
Senco, Inc.,
 177 NLRB 882 (1969); (5) where the employer was subjected to a 

strike. 
State Electrical Service,
 198 NLRB 593 (1972), enfd. 
477 F.2d 749 (5th Cir. 1973); and (6) where the employer suf-
fered a sharp decline in its business. 
Serv-All Co., 199 NLRB 
1131 (1972), enfd. denied on other grounds 491 F.2d 1273 
(10th Cir. 1974). 
Thus, a multiemployer bargaining unit is an exception to the 
normal single-employer unit. On
ce established, however, au-
thorization by an employer to the group can be withdrawn at 
any time, with the exception that it can™t be done after the 
commencement of negotiations for a new agreement. There is, 
not surprisingly, an exception to
 the exception, which is that 
even an untimely withdrawal ca
n be effective in ﬁunusual cir-
cumstances.ﬂ 
The issue here is whether the commencement of negotiations 
to replace an existing contract with about 10 months to run, and 
absent some kind of notice to
 individual employers that bar-
gaining was about to start, 
constitutes unusual circumstances, 
justifying the withdrawal from multiemployer bargaining after 

the start of the negotiations. 
The General Counsel and the Charging party rely on 
Chef La Cort, 315 NLRB 1036 (1994), and argue that no matter how 
ﬁprematurelyﬂ negotiations begin, 
an employer that previously 
authorized an association to represent it in contract negotia-
tions, cannot withdraw from a multiemployer unit, unless it has 
given prior written notice before
 the start of the new negotia-
tions. The General Counsel argues th
at it is irrelevant, as a mat-
ter of law, that the employer 
was unaware that new negotiations 
were going to commence.
5                                                            
                                                                                             
5  The Union also cites non-Board cases such as 
Road Sprinkler Fit-
ters Local Union No. 669 v. Simplex Grinnel LP, 
2003 U.S. Dist. Lexis 
In Chef La Cort, an employer after recognizing the union 
joined an association and authori
zed it to bargain on its behalf. The most recent contract prior to the events giving rise to the 
litigation was an association wide contract effective from June 1, 
1998, until May 31, 1991. On December 10, 1990 (a bit less 
than 6 months before expiration), the union sent a letter to the 
association stating that it wanted to modify the existing agree-
ment and asked for a meeting in early January 1991. Thereafter, 
the association and the union agreed to meet on January 7, 1991, 
and the associations™ board of directors was notified of the meet-
ing. About 25 to 30 association members informally heard about 
this meeting. The January 7 mee
ting was ﬁprivateﬂ and was kept 
secret from the members. It therefore appears that 
Chef La Cort, and other employer/members of 
the association were not aware 
of the January 7 meeting. At the January 7 meeting, the union 
presented its contract demands and therefore, this started the 
negotiations. Nevertheless, in newsletters to its members dated 
January 14 and February 4 and 9,
 the association notified its members that meetings would be held to ﬁdiscuss the upcoming 
contract negotiations.ﬂ On February 19 or 20, the employer 
wrote to the association and the 
union stating that it was rescind-
ing the associations™ authorizati
on to bargain on its behalf. At this time, the employer was unaware that negotiations had actu-
ally begun. Thereafter, the employer filed an RM petition 
wherein it sought to have an elec
tion based on its assertion that it had a reasonable basis for doubting the union™s continuing 

majority status. The Regional Director dismissed the petition, 
holding that the employer had 
not timely withdrawn from the 
multiemployer association and therefore the bargaining unit 

consisted of the combined group of employees. 
In a 3-2 decision, the Board rejected the employer™s conten-
tion that because the association and union commenced nego-
tiations in secret and unbeknowns
t to it, this constituted ﬁun-
usual circumstancesﬂ that permitted it to withdraw from mul-
tiemployer bargaining even after negotiations had started. The 
majority opinion states, in pertinent part (id. at 1036, 1037):  
 In agreement with the Union and most of the amici cu-
riae who participated . . . we
 find that no modification to the 36-year old 
Retail Associates
 rules is necessary or war-
ranted to address the issues raised by this case. We further 
find that the Acting Regional Director properly applied 
those rules to the facts here in finding that the Employer 
had failed to show any ﬁunusua
l circumstancesﬂ within the 
meaning of Retail Associates
 justifying its otherwise un-
timely withdrawal. The ﬁunus
ual circumstancesﬂ excep-
tion under 
Retail Associates
 has historically been limited 
to only the most extreme situations, such as where the 
withdrawing employer can esta
blish that it is faced with 
dire economic circumstances, such as imminent bank-
ruptcy, or when the multiemployer unit has dissipated to 
the point where the unit is no longer a viable bargaining 
entity. Neither the Employ
er, nor our dissenting col-
leagues, cite any precedent which would support extend-

ing the ﬁunusual circumstancesﬂ exception to situations 
where the multiemployer association fails, either deliber-
 4215, (W.D.N.Y. 2003); and 
Sunrise Undergarment,
 419 F. Supp 
(S.D.N.Y. 1976). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656 ately or otherwise, to inform
 its employer-members of the 
start of negotiations.  
Nor do we think that the ﬁ
unusual circumstancesﬂ ex-
ception should be extended to such situation . . . Were we 
to find ﬁunusual circumstancesﬂ in cases of this kind 
where the multiemployer association fails to notify its 
members of the start of negotiations, we would effectively 
be imposing a notice requirement on the multiemployer 
association and inserting ourselves into the associa-
tion/member relationship unnece
ssarily and with uncertain 
consequences.  Finally, while we share the concern expressed in 
Member Cohen™s dissent for the rights of employees, we 
do not agree that imposing a notice requirement on the 
multi-employer association would provide the employees 
of the individual employer-m
ember with any greater pro-
tection. 
 The majority opinion does not answer some questions that 
were put off to another day. Thus, at footnote 5, the majority 
states (contrary to Member Cohen™s statement) that there is no 
evidence of collusion or conspiracy involving the union and 
that if there were such evidence that might or might not be 
sufficient to show ﬁunusual circumstances.ﬂ 
Member Cohen with whom Member Stephens joined in dis-
sent, stated (id. at 1038):  
 [W]here the onset of bargaining was intentionally withheld 
from the Employer and the Employer would not otherwise 
have known that bargaining would begin in early January, I 
view the February withdrawal as privileged under the ﬁun-
usual circumstance
sﬂ exception in 
Retail Associates.
 The Act 
guarantees employees the right to choose, in an appropriate 

unit, whether they wish to be 
represented by a union. The ap-
propriate unit is multiemployer wide only if the employer of 

the employees has clearly consented to be part of such a unit. 
In the instant case, the Employer has chosen precisely the op-
posite, i.e., it has chosen to be in a separate unit. But for the 
deception practiced by the Association, that decision would 
have been effectuated prior to the onset of negotiations  
. . . . My colleagues suggest that
 I am imposing a ﬁnoticeﬂ 
requirement in all cases, i.e., 
a requirement that an associa-
tion notify its members of any and all negotiations with 
the union. I am not imposing any such requirement. My 
decision is based on the narrow facts of this case. Those 
facts show, through the testimony of the executive director 
of the Association, that the Association deliberately kept 
members in the dark with respect to the holding of early 
negotiations.  . . . .  
With respect to employee 
rights, my colleagues say 
that ﬁwhether an employer barg
ains individually or as part 
of a multiemployer unit has no direct impact on employ-
ees™ Section 7 rights.ﬂ I disa
gree. The unit determination 
in this case has a direct impact on whether the Employer™s 
employees will be able to decide for themselves either 
they wish to be represented by a union. 
 In D. A. Nolt, Inc.,
 JDŒ56Œ02, Administrative Law Judge 
Margeret Kern distinguished the facts from those in 
Chef La 
Cort and concluded that the respondent was not bound by the 
association wide contract where the union and the association 
opened and concluded, in secr
et, negotiations more than 6 
months before the contract e
xpired and before the respondent 
was aware or had any reason to be aware of bargaining. 
The present case presents a situation where negotiations be-
tween the Union and the Associa
tion began well in advance of 
the contract™s termination date
, 10 months in advance. And 
because the negotiations commenced so far in advance of the 
existing contract™s termination 
date, it should be viewed as 
unreasonable, unless specific noti
ce was given to the individual 
employer/members, for them to 
expect that contract negotia-
tions would begin at this early date. 
To the extent that the Union asserts that the Respondents 
ﬁknewﬂ in advance, of the nego
tiations, the evidence of this 
knowledge is not based on any part
icular act of notification, 
either by the Union or the Association, but is based on the kind 
of circumstantial evidence that can be unreliable and subject to 
credibility findings. Moreover, to the extent that there is evi-
dence that these employers knew 
of the start of negotiations, this knowledge would have been obtained at best, somewhere around 24 hours before the public negotiations started. To my 
mind, this is no way to make a 
rule that would be binding and 
easily enforceable on other uni
ons and employers in future 
circumstances. 
Section 8(d) of the Act requires
 any party seeking to modify 
or terminate a collective-bargaining agreement, to maintain the 
contract in effect, and to give 60 days™ notice to the other party 
and 30 days™ notice to the Federal Mediation and Conciliation 
Service and any State or Territorial agency established to medi-
ate and conciliate dis
putes. Obviously, the pur
pose of this rule 
is to give the other party sufficient notice that his or her oppo-

site is intent on negotia
ting contract changes. 
Similarly, the Board™s contract-bar rules set up a time period 
of 90 to 60 days prior to an ex
isting contract™s expiration date whereby another union, the employees, or the employer may 
challenge an incumbent™s continuing right to represent the em-
ployees in the bargaining unit and provides for an election 
mechanism to resolve that kind of question concerning repre-
sentation. 
Deluxe Metal Furniture Co.,
 121 NLRB 995 (1958). But these same rules provide for an insulation period during 
which the Board will not entertain a petition from a competing 
group because it is felt that an incumbent union should be given 
an unfettered period during which it can bargain without having 
to deal with representation cla
ims by rivals or groups of em-
ployees seeking its ouster. Thus, in contract-bar cases, an in-
cumbent union is given a period of 60 days prior to the con-
tract™s expiration date to engage
 in bargaining free from outside 
influence. As noted by the Board in 
Deluxe Metal,
 supra, the 
insulated period rule will remove ﬁoverhanging rivalry and 
uncertainty during the bargaining
 period, and will eliminate the 
possibility for current employees to wait and see how bargain-

ing is proceeding and use another union as a threat to force 
their representative into unreasonable demands.ﬂ If no agree-
ment is reached within that 60-day insulated period, then all 
 RESORT NURSING HOME 657bets are off, and for example, a 
rival union can file and have its 
representation petition processed. 
Thus, both Section 8(d) and the Board™s contact-bar rules es-
tablish a 60-day period immediately prior to a contract™s expira-
tion date when a union, which gives proper notice, will be enti-
tled to an insulated period during which it can engage in bar-
gaining with an employer, wit
hout outside distraction. The 
contract-bar rules, creating th
is 60-day insulated period do 
mitigate against the ability of em
ployees to select a representa-
tive of their own choosing, but it 
is believed that
 this limited 
restriction on employees™ rights is
 more than offset by giving 
an incumbent union (which afte
r all has a presumption of em-ployee majority support), a great
er ability to negotiate and 
reach a new contract with an employer. 
In a multiemployer unit situation, it is my opinion that the 
Board could require a union to give written notice to the mem-
bers of an association (or if it chose, to rely on such notification 
by the Association to its own members), of the intention to 
commence negotiations by a date
 certain and thereby preclude 
any individual employer from withdrawing from association 

bargaining once it has received, but failed within a reasonable 
time, to withdraw its authoriz
ation for group negotiations. Such a requirement would not impose much of a burden on the par-
ties, who already are required by Section 8(d) to give notices. 
Alternatively, the Board could fashion a rule which would al-
low an individual employer to withdraw from a multiemployer 
bargaining unit at any time before 60 days™ prior to the expira-
tion of a contract or unless it has otherwise been given reason-
able advance notice of the comme
ncement of contract negotia-
tions. But that is not the current law. 
Despite the Respondents™ assertion that the Union and the 
Association colluded to keep th
eir negotiations a secret, I don™t 
think that the evidence in this case would warrant that conclu-
sion. It is true that during a period before January 9, 2002, the 
Union and the Association™s president, Lawson, did engage in 
discussions involving the terms of
 a new contract and did agree on the outline of a new contract. Moreover, there is little doubt 
that he did so without advising the Association™s members of 
what was going on. But after Janu
ary 9, Lawson did contact at 
least some of the employers and,
 in my opinion, there is no 
evidence of a deliberate effort by him, in collusion with the 
Union, to hide the public negotiations that were to start on 
January 23, 2002. 
Therefore, as the Respondents™ attempt to withdraw was le-
gally insufficient and as the Union and the Association reached 
an agreement, the Respondents ar
e legally obligated to execute 
and abide by its terms
. Acme Wire
, 251 NLRB 1567, 1571 
(1980). This includes the obligation to make payments to any of 
the contractually benefit funds on
 behalf of the employees cov-
ered by the agreement. 
CONCLUSIONS OF LAW 
1. By refusing to execute a collective-bargaining agreement 
that was mutually agreed to between New York™s Health & Hu-

man Services Union, 1199/SEIU, AFLŒCIO and the Greater New 
York Health Care Facilities Asso
ciation, the Respondents have 
violated Section 8(a)(1) and (5) and Section 8(d) of the Act. 
2. By failing to abide by the above contract the Respondents 
have violated Section 8(a)(1) and (5) of the Act. 
3. The above violations affect commerce within the meaning 
of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I find that 
they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the Act. 
Inasmuch as I have concluded that the Respondents have 
violated the Act by refusing to execute the collective-
bargaining agreement reached with the Greater New York 
Health Care Facilities Association, it shall be ordered to exe-
cute this agreement forthwith and to abide by its terms and 
conditions. 
It is further recommended that to the extent that the Respon-
dents have failed to comply wi
th the terms of the above de-
scribed contract that they be 
ordered to make whole their em-
ployees with interest, for any di
fference in wages and benefits 
that they have actually received and what they should have 
received under the terms of the ne
w contract. Also to the extent 
that the Respondents have not made payments to any benefit 

funds in the amounts required by the new contract, they should 

make such funds whole in accordance with the terms of the 
aforesaid agreement. Moreover, it is recommended that any 
such fund payments be made with
 interest to be computed ac-
cording to the practice set forth in 
Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1979). 
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
6  ORDER The Respondents Resort Nurs
ing Home and Kingsbridge Heights Rehabilitation Care Center, their officers, agents, suc-
cessors, and assigns, shall  
1. Cease and desist from  
(a) Failing and refusing to bargain collectively with New 
York™s Health & Human Serv
ices Union, 1199/SEIU, AFLŒ
CIO by refusing to sign the contract that was agreed to between 
that Union and Greater New York Health Care Facilities Asso-
ciation on February 1, 2002.  
(b) Refusing to abide by the terms and conditions of the 
aforesaid agreement.  
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
(a) On request of the Union, execute the contract that was 
agreed to between the Union and the Association in accordance 

with the terms of the remedy section of this opinion.  
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658 (b) Pay into the Unions benefit funds on behalf of unit em-
ployees, the amount of contributions that were not made in the 
amount required by the aforesaid collective-bargaining agree-
ment in the manner set forth in the remedy section of this deci-
sion. (c) Make whole any employee
s for any losses suffered by 
reason of their unlawful failure to abide by the terms of the 
aforesaid agreement in the manner set forth in the Remedy 
section of this decision.  
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to 
analyze the amount of back pay 
due under the terms of this Order.  
(e) Within 14 days after service by the Region, post at its fa-
cilities in the Bronx and Queens, New York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
7 Copies of the notice, on                                                           
                                                                                             
7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
forms provided by the Regional Director for Region 29, after 
being signed by the Respondents™ authorized representative, 
shall be posted by the Respond
ents immediately upon receipt 
and maintained for 60 consecutive days in conspicuous places 
including all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respondents to 
ensure that the notices are not a
ltered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Respondents have gone out of business or 
closed a facility involved in th
ese proceedings, the Respondents 
shall duplicate and mail, at its ow
n expense, a copy of the notice 
to all current employees and former employees employed by the 
Respondents at any time since February 1, 2002. 
(f) Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 
to comply. 
  tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 